Citation Nr: 1211424	
Decision Date: 03/29/12    Archive Date: 04/05/12

DOCKET NO.  08-16 494A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUE

Entitlement to service connection for a gastrointestinal disorder (claimed as chronic diarrhea, abdominal pain, and anal fistula), to include as secondary to service-connected lichen planus.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

April Maddox, Counsel



INTRODUCTION

The Veteran served on active duty from November 1983 to November 1986 and again from September 1995 to March 2000. 

This case comes before the Board of Veterans' Appeals  (Board) on appeal from an October 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York. 

The Veteran indicated on his June 2008 VA Form 9 that he wished to testify at a Board hearing.  A Travel Board hearing was scheduled for June 2009 and the Veteran was provided notice of this hearing, also in June 2009.  However, the Veteran failed to report to the scheduled hearing and failed to explain his absence.  Therefore, the Board hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(d) (2011).

This case was previously remanded by the Board in January 2010.  The Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).  

The Board notes that, in addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

In October 2011 correspondence the Veteran raised the issue of entitlement to service connection for depression to include as secondary to his service-connected lichen planus.  This issue has not yet been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  



FINDING OF FACT

There is competent medical evidence of a current diagnosis of diverticulosis, irritable bowel syndrome (IBS), gastroesophageal reflux disorder (GERD), and anal fistula and also competent medical evidence relating these gastrointestinal disorders to the Veteran's active military service.


CONCLUSION OF LAW

Service connection for a gastrointestinal disorder characterized by diverticulosis, IBS, GERD, and anal fistula is established.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303. 3.310 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

This appeal arises out of the Veteran's claim that a gastrointestinal disorder is related to his military service to include his service-connected lichen planus.  

Relevant Medical Evidence

Service treatment records show that the Veteran complained of occasional nausea in November 1994.  He complained of occasional nausea again in December 1996 and March 1997.  In April 1997 he complained of bloody stool, nausea, and vomiting.  His February 2000 separation examination shows a normal "G-U system" and in a February 2000 report of medical history the Veteran denied "frequent indigestion," "stomach, liver, or intestinal trouble" and "piles or rectal disease."  Post-service treatment records show complaints of diarrhea beginning in December 2004.  Specifically, a December 2004 VA treatment record shows complaints of recurring diarrhea for the past two months and an impression of GERD.  Thereafter, the Veteran complained of diarrhea again in January 2005, February 2005, and March 2005.  A March 2005 VA treatment report notes an impression of diverticula and hemorrhoids.  In August 2006 the Veteran was noted to have an anal abscess and in September 2006 he underwent surgery for an anal fistula.  

The Veteran filed a claim for service connection for a gastrointestinal disorder in August 2006.  Specifically, the Veteran claimed that his gastrointestinal problems were secondary to his service-connected lichen planus.  Also, in March 2007 correspondence the Veteran indicated that he began experiencing gastrointestinal problems during his military service in 1997, at the same time that he was diagnosed with lichen planus.  He also indicated that the gastrointestinal problems, specifically vomiting and nausea, had continued since 1997.    

The Veteran was afforded a VA intestines examination in January 2011.  At that time the examiner reviewed the claims file and diagnosed the Veteran with diverticulosis with IBS.  The examiner also opined that it was at least as likely as not that the Veteran's current diverticulosis/IBS with resultant anal fistula was related to his military service.  The examiner noted that the Veteran began having symptoms of this condition during service and it had progressed since that time.  The Veteran developed an anal fissure due to chronic diarrhea and, despite surgical repair, had continued to have anal leakage which resulted in wearing two to three protective pads daily.  

The Veteran was afforded a second VA intestines examination in November 2011.  At that time the examiner reviewed the claims file and opined that the Veteran's current gastrointestinal problems were not associated with his service-connected lichen planus.  The examiner wrote that the Veteran sought medical attention while in service for gastrointestinal symptoms of nausea, emesis, pain, and diarrhea.  These symptoms, according to the examiner, did not abate before discharge and have been chronic since onset.  Therefore, according to the examiner, the Veteran's current gastrointestinal disorder was a continuation of the condition that he experienced during his military service.    


Legal Criteria

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  In order to prevail on the issue of service connection there must be competent evidence of a current disability; evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Also, service connection may be granted, on a secondary basis, for a disability, which is proximately due to, or the result of an established service-connected disorder.  38 C.F.R. § 3.310.  Similarly, any increase in severity of a non-service connected disease or injury that is proximately due to or the result of a service connected disease or injury, and not due to the natural progress of the nonservice connected disease, will be service connected.  Allen v. Brown, 7 Vet. App. 439 (1995).  

Analysis

Given the above, the Board finds that service connection for a gastrointestinal disorder is warranted.  Significantly, service treatment records show complaints of   bloody stool, nausea, and vomiting and post-service treatment records show complaints of and treatment for gastrointestinal problems approximately four years after the Veteran's discharge from service.  Furthermore, both the January 2011 and November 2011 VA examiners opined that the Veteran's current gastrointestinal problems began during military service and are a continuation of those gastrointestinal problems that he experienced during military service.  These opinions provide a plausible basis to conclude that the Veteran's current gastrointestinal disorder is related to his military service.  With resolution of all reasonable doubt in the Veteran's favor, it is concluded that the evidence supports service connection for a gastrointestinal disorder.  38 U.S.C.A. § 5107(b).  

Notice and Assistance

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159.  In this case, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.   


ORDER

Service connection for a gastrointestinal disorder is granted.




____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


